AllianzGI NFJ Dividend, Interest & Premium Strategy Fund Shareholder Meeting Results: The Fund heldits annual meeting of shareholders on July 17, 2013. Shareholders voted as indicated below: Affirmative Withheld Authority Re-election of Deborah A. DeCotis – Class II to serve until the Annual Meeting for the 2016-2017 fiscal year Re-election of Bradford K. Gallagher – Class II to serve until the Annual Meeting for the 2016-2017 fiscal year Re-election of James A. Jacobson – Class II to serve until the Annual Meeting for the 2016-2017 fiscal year The other members of the Board of Trustees at the time of this meeting, namely, Hans W. Kertess, John C. Maney†, William B. Ogden, IV and Alan Rappaport continue to serve as Trustees. † Interested Trustee
